DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 17 July, 2020.
Claims 1 - 10 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 16/124,369 now Abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 10 is representative. Claim 10 recites:
A method of determining the number of investigator sites (N) for a new clinical trial associated with a disease using a computer, given a target enrollment time and a target number of patients, said method comprising:
(a) obtaining historical clinical trial data associated with said disease;
(b) deriving from said data values of Gross Site Enrollment Rate (GSER) defined as number of patients enrolled per site per unit of time;
(c) grouping said values of GSER into bins, each bin containing data associated with a distinct range of N values;
(d) determining the median value of N and median value of GSER in each bin, thereby obtaining multiple data points;
(e) establishing a quantitative relationship between N and GSER via non-linear regression by fitting said data points to the function GSER = (a)(ebN)+ c, wherein a, b and c are constants and b is negative;
(f) obtaining from said function a value of N, given said target enrollment time and target number of patients; and
(g) enrolling said target number of patients at N investigator sites in said new clinical trial.
Claim 1 recites similar limitations, only excluding step (g).

Claims 1 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite limitations that encompass an abstract idea including:  
(b) deriving from said data values of Gross Site Enrollment Rate (GSER) defined as number of patients enrolled per site per unit of time;
(c) grouping said values of GSER into bins, each bin containing data associated with a distinct range of N values;
(d) determining the median value of N and median value of GSER in each bin, thereby obtaining multiple data points;
(e) establishing a quantitative relationship between N and GSER by fitting said data points to the function GSER = (a)(ebN)+ c, wherein a, b and c are constants and b is negative;
(f) obtaining from said function a value of N, given said target enrollment time and target number of patients;
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 10, recite an abstract idea within the “Mathematical Concepts” Grouping – mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claims expressly recite a mathematical equation - the function GSER = (a)(ebN)+ c, wherein a, b and c are constants and b is negative; and obtaining from said function a value of N. The claims further recite, deriving GSER from historical clinical trial data – i.e. the number of patients enrolled per site per unit of time. GSER may be obtained by adding the number of patient enrolled in a clinical trial associated with a disease from all sites to obtain a total enrollment, dividing by the total enrollment number by the number of months, and then dividing by the number of sites. Grouping values of GSER into bins involves comparing the GSER value to bin thresholds, and determining a median value of N for each bin are ordinary mathematical functions. Determining a relationship between N and GSER by fitting data points to an equation using non-linear regression is an ordinary statistical function. For example, the specification discloses that non-linear regression is included in most statistical packages (0091). Similarly, determining N given a target number of patients and a target enrollment time is simple mathematical formula. The specification defines GSER = number of patients enrolled/number of sites/enrollment time (0115). Therefore; (target) N = (target) number of patient/(target) time/GSER. As such, the claims recite an abstract idea within the Mathematical Concepts” Grouping.
Additionally, each of these steps fall into the “Mental Processes” Grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims mathematical operations that, except for the generic computer implementation, can be performed in the human mind or with the aid of pen and paper. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computer;
non-linear regression;
(a) obtaining historical clinical trial data associated with said disease;
(g) enrolling said target number of patients at N investigator sites in said new clinical trial
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. Non-linear regression is a well-known mathematical technique. For example, the specification discloses that non-linear regression is included in most statistical packages (0091).These elements merely add instructions to implement the abstract idea on a computer using well known statistical techniques, and generally link the abstract idea to a particular technological environment. Obtaining historical clinical trial data, is an insignificant extra-solution activity – i.e. a data gathering step. The specification discloses that this data is obtained from a database of clinical trials. Similarly, enrolling patients in the clinical trial is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. The claims do not recite a computer system, processor, memory, network, database or Internet. As such, the additional elements recited in the claim do not integrate the abstract mathematical concept into a practical application of that concept.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract mathematical concepts. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer, non-linear regression). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Receiving information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, enrolling patient in a clinical trial is a well-understood, routine and conventional activity in executing a clinical trial. This merely appends a conventional post solution activity to the abstract process. As such, the additional element do not provide an inventive concept that transforms the claims into a patent eligible invention. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of diseases (2); units of time (3, 5, 7, 9); and those that recite additional abstract ideas; mathematical formulas having specific values for variables a, b and c for specific diseases (4, 6 and 8).  The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The Prior Art
The prior art fails to disclose the claimed invention, in particular the expressed formula in the claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Fitting curves to data using nonlinear regression: a practical and nonmathematical review”; Motulsky et al.; FASEB J; 1987

CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Date: 3 May, 2022